Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/15 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi (Pub. No. US 2017/0149687) in view of Hadar (Pub. No. US 2011/0072486) in further view of Hu (NPL 2017 “Deadline-Aware Deployment for Time Critical Applications in Clouds”).
Claim 1, Udupi teaches “predicting an environment for a plurality of processing nodes ([0064] For proactive triggering, rebalance trigger 114 predicts can predict the performance of the cloud, and use predicted state information to determine if one or more criteria has been met for triggering a rebalancing of the federated cloud.); simulating image deployment to the plurality of processing nodes to determine a subset of the plurality of processing nodes for deployment ([0050] Resources monitor 112 can monitor state information associated with cloud resources and physical hosts in the federated cloud having a plurality of clouds managed by a plurality of cloud providers (task 202). Resources monitor can optionally normalize the state information from different cloud providers (task 204). Rebalance trigger 114 can trigger, based on one or more conditions, a rebalancing request to initiate cloud resource placement optimization (task 206). A constraints-driven optimization solver of cloud resource placement optimizer 116 can determine an optimized placement of cloud resources on physical hosts (task 208) across the plurality of clouds in the federated cloud based on (1) costs (in some cases including migration costs), (2) the state information, and (3) constraints, wherein each physical host is identified in the constraints-driven optimization solver by an identifier of a respective cloud provider and an identifier of the physical host. Migrations enforcer 118 can determine an ordered migration plan for the optimized placement of cloud resources based on the optimized placement of cloud resources and the state information (task 210). Migrations enforcer 118 can transmit one or more requests to place or migrate cloud resources in the plurality of clouds in the federated cloud according to the ordered migration plan (task 212). Examiner notes, Hadar teaches as evidence image as a cloud resource and therefore would be obvious to one ordinarily skilled in the art cloud resources may include images [0022] As another example, cloud computing resources 124 and 126 may include one or more machine images. A machine image may refer to a bootable file that includes a particular configuration and operating system. As yet another example, cloud computing resources 124 and 126 may include one or more Intel x86 based servers that provide a combination of hardware and software resources.) pre-loading one or more images to the subset of the plurality of processing nodes, as determined by the simulation ([Claim 1] “transmitting one or more requests to place or migrate cloud resources in the plurality of clouds in the federated cloud according to the ordered migration plan.”)”.
However, the combination may not explicitly teach the cloud resource is in advance of a deployment time.
Hu teaches as evidence a resource may be transmitted “…in advance of a deployment time ([Fig. 1] “As shown in Fig. 1, with today’s setup, the transport protocol (e.g., TCP) strives for fairness and the transmission finishes for both requests almost simultaneously. However, only one of the requests meets its deadline which makes the another request useless or degrades its value. Alternatively, given explicit information about deployment deadlines, the system can arrange the transmission order to better meet the deployment deadline (i.e. R2 arrives prior to D2).”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hu with the teachings of Udupi in order to provide a system that teaches loading prior to a deadline. The motivation for applying Hu teaching with Udupi teaching is to provide a system that allows for meeting critical deadlines. Udupi and Hu are analogous art directed towards migration. Together Udupi, Hu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Hu with the teachings of Udupi by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Udupi teaches “the computer-implemented method of claim 1, wherein simulating image deployment comprises predicting which processing nodes will be selected by a management system at deployment time ([0064] Based on the state information, rebalance trigger 114 can apply special data analysis techniques such as forecasting to study demand, loads, usage behavior, etc. to determine predicted state information. The predicted state information can then be used as a basis for triggering a cloud resource rebalance request to be transmitted to cloud resource placement optimizer 116. For instance, based on N number of time-series data points of a particular metric, it is possible to predict the value of the metric using a suitable predictive model. If the predicted value of the particular metric exceeds a threshold, rebalance trigger 114 can trigger a cloud resource rebalance request. Advantageously, rebalance trigger can proactively rebalance the federated cloud to avoid any downtimes and performance degradations. For instance, rebalance trigger 114 can execute predictive machine learning algorithms on state information (e.g., metrics in time-series format, and usage behaviors based on the historical data collected from the cloud infrastructure), and take decisions to rebalance the federated cloud proactively. In some cases, anomalies detected using an anomaly detection algorithms can also be used as a basis for determining whether to trigger a rebalance request to avoid failures.)”.
Claim 11, “a non-transitory computer readable storage medium comprising a computer readable program for deploying images to computing systems, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: predicting an environment for a plurality of processing nodes; simulating image deployment to the plurality of processing nodes to determine a subset of the plurality of processing nodes for deployment; and pre-loading one or more images to the subset of the plurality of processing nodes, as determined by the simulation, in advance of a deployment time” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 12, “an image pre-deployment system, comprising: an environment prediction module configured to predict an environment for a plurality of processing nodes; a simulation module configured to simulate image deployment to the plurality of processing nodes to determine a subset of the plurality of processing nodes for deployment; and a pre-load module configured to pre-load one or more images to the subset of the plurality of processing nodes, as determined by the simulation, in advance of a deployment time” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 13, “the system of claim 12, wherein the simulation module is further configured to predict which processing nodes will be selected by a management system at deployment time” is similar to claim 2 and therefore rejected using the same references and citations.
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi in view of Hadar in view of Hu in further view of Ciano (Pub. No. US 2015/0106810).
Claim 3, the combination may not explicitly teach the limitation.
([0077] The deploying device 505 deploys the virtual machine on the node selected by the node selecting device 504. In this way, the customer can be provided with services by running the deployed virtual machine. The deploying device 505 can deploy the virtual machine in the manner commonly known in the art. For example, the deploying device 505 can extract an appropriate virtual machine image from the preset virtual machine image library (not shown) and deploy it on the selected node, so as to deploy the virtual machine.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ciano with the teachings of Udupi, Hadar, Hu in order to provide a system that teaches image composition. The motivation for applying Ciano teaching with Udupi, Hadar, Hu teaching is to provide a system that allows for the execution of workloads. Udupi, Hadar, Hu, Ciano  are analogous art directed towards virtualized systems. Together Udupi, Hadar, Hu, Ciano  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ciano with the teachings of Udupi, Hadar, Hu, by known methods and gained expected results. 
Claim 14, “the system of claim 13, wherein the one or more images comprise software that is deployed to processing nodes to enable the processing nodes to execute a workload” is similar to claim 3 and therefore rejected using the same references and citations.
Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi in view of Hadar in view of Hu in further view of Toal.
Claim 10, the combination may not explicitly teach the limitation.
Toal teaches “The computer-implemented method of claim 1, wherein pre-loading the one or more images to the subset of the plurality of processing nodes comprises instructing each processing node in the subset to download the one or more images from an image registry ([0013] According to various embodiments, a computer system (or a VM or container operated by a computer system) may implement a warmup engine. The warmup engine may allow defined portions of application code and/or data to be pre-requested, pre-loaded, pre-fetched, etc. for execution before application and/or service startup. For example, the warmup engine may pre-load caches with desired data items, pre-fetch machine code from memory, transition desired bytecode(s) from interpreted to compiled, pre-fetch and pre-load desired classes, pre-request desired application code and/or data items from a remote computing system, pre-request and/or pre-load webpages (e.g., linking, Domain Name System (DNS) prefetching, etc.) or other external resources (e.g., documents, image content, audio content, video content, etc.), or and/or the like. Additionally, the warmup engine may be used to pre-execute or perform various functions, actions, or tasks. The pre-requesting, pre-loading, pre-fetching, pre-execution etc. of desired portions of application code, data items, tasks/actions, etc. may be referred to as "warming up", "application warm up", and/or the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Toal with the teachings of Udupi, Hadar, Hu in order to provide a system that teaches image image preloading for the purposes of improved deployment. Udupi, Hadar, Hu, Toal are analogous art directed towards virtualized systems. Together Udupi, Hadar, Hu, Toal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Toal with the teachings of Udupi, Hadar, Hu, by known methods and gained expected results. 
Claim 19, “the system of claim 12, wherein the pre-load module is further configured to instruct each processing node in the subset to download the one or more images from an image registry” is similar to claim 10 and therefore rejected using the same references and citations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Udupi in view of Hadar in further view of Hu in view of Toal in further view of Spiers (US Pub. No. 2013/0339949)
Claim 4, the combination may not explicitly teach the limitation.
Spiers teaches “the computer-implemented method of claim 3, further comprising executing the workload after deployment ([0055] With reference to element 10, Cloud VM instance 322 may notify cloud orchestrator client 318 about its readiness status and/or about an update to its state. For example, if the newly created virtual machine is eventually started, Cloud VM instance 322 may notify cloud orchestrator client 318 about its readiness status. In an example, Cloud VM instance 322 may connect to an internal network of tenant data center 302 by establishing secure tunnel, as described in U.S. patent application Ser. No. 13/422,713. Example readiness statuses may include: (1) a VM is still booting, (2) a VM has properly booted and is ready to receive a workload for execution, and (3) a VM did not properly boot. Additionally, Cloud VM instance 322 may notify the cloud orchestrator client 318 as statuses change during the secure boot process. In further examples, Cloud VM instance 322 may be an existing VM and may notify cloud orchestrator client 318 about an update to its state. Examples of states of a virtual machine may include: Being created; Created/Powered Off; Powered On; Starting; Running; Shutting Down; Being Deleted, and the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Spiers with the teachings of Udupi, Hadar, Hu in order to provide a system that teaches providing a service upon VM startup for the purposes of workload execution. Udupi, Hadar, Hu, Spiers are analogous art directed towards virtualized systems. Together Udupi, Hadar, Hu, Spiers teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Spiers with the teachings of Udupi, Hadar, Hu, by known methods and gained expected results. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Toal in further view of Barzik (Pub. No. US 2017/0093964).
Claim 5, the combination may not explicitly teach the limitations of the claim.
Barzik teaches “the computer-implemented method of claim 1, further comprising determining one or more processing nodes that were not part of the subset at deployment time and loading the one or more images to the determined one or more processing nodes after deployment time ([0005] There is also provided, in accordance with an embodiment of the present invention an apparatus, including a communications network, and multiple computing nodes coupled to the communications network, a given computing node configured to initialize the multiple computing nodes to execute one or more software applications that provide a computing service, each of the computing nodes having a respective set of configuration data, at a first time, to deploy the multiple computing nodes as a software defined computing cluster, at a second time subsequent to the first time, to initialize, using a given set of configuration data, an additional computing node, and to add the additional computing node to the software defined computing cluster. [0018] Systems implementing embodiments of the present invention can generate an image for an additional node using the information stored in the sets of configuration data from the current cluster installation (i.e., the original cluster installation configuration plus any updates to the configuration that may include software updates and hotfixes), and install the additional node from within the cluster. Since the additional computing node can be initialized from within the software defined computing cluster itself (i.e., using software already executing in the cluster) any potential software compatibility issues can be reduced. Additionally, since most of the configuration input needed for the additional initialization can be obtained from the current cluster configuration, configuration compatibility issues and potential errors due to user input can be reduced. Furthermore, since embodiments of the present invention enable existing nodes in the cluster to configure and add an additional node to the cluster, an external computer system is not needed to configure and add the additional node.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Barzik with the teachings of Udupi, Hadar, Hu in order to provide a system that teaches a subsequent deployment. The motivation for applying Barzik teaching with Udupi, Hadar, Hu teaching is to provide a system that allows for improvement of startup. Udupi, Hadar, Hu, Barzik are analogous art directed towards application migration. Together Udupi, Hadar, Hu, Barzik teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Barzik with the teachings of Udupi, Hadar, Hu by known methods and gained expected results. 
Claims 6-8, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi in view of Hadar in view of Hu in further view of Du
Claim 6, the combination may not explicitly teach the limitation.
Du teaches “The computer-implemented method of claim 1, further comprising training a node environment prediction model based on historical data and metrics from each of the plurality ([0069] When it is detected that the preset condition for performing resource scheduling is met, the cluster scheduler may obtain the historical performance data that is of a application deployed on each cluster node and that is in the historical time period. The historical time period may be a preset quantity of periods that are prior to a current period and that are set by a user. The historical performance data is used to represent resource usage that is of a application deployed on each cluster node and that is in the historical time period, for example, computing resource usage, storage resource usage, and network resource usage of an application 1, and computing resource usage, storage resource usage, and network resource usage of an application 2. The historical time period may be in a unit of period. [0070] Specifically, for each cluster node, historical resource load of the cluster node may be calculated according to historical performance data that is of the cluster node and that is in the historical time period, and historical average resource load of the cluster system in the historical time period may be obtained by averaging historical resource load of all cluster nodes. Further, the fifth standard deviation of the cluster system may be calculated according to the historical resource load of each cluster node and the historical average resource load of the cluster system. The fifth standard deviation is used to represent a resource load balance degree of the cluster system in the historical time period, and when the fifth standard deviation is greater than the preset threshold, it may be determined that the historical resource load of the cluster system is imbalanced. The preset threshold may be set by the user, or may be set by the system by default, and this is not limited in this embodiment of the present invention.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Du with the teachings of Udupi, Hadar, Hu in order to provide a system that teaches further training of models of Udupi to provide additional accuracy. Udupi, Hadar, Hu, Du are analogous art directed towards virtualized systems. Together Udupi, Hadar, Hu, Du teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Du with the teachings of Udupi, Hadar, Hu, by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein Du teaches “the computer-implemented method of claim 6, wherein predicting the environment for the plurality of processing modes comprises using the environment prediction model to predict a status of the of each of the plurality of processing nodes at the deployment time ([0101] After the data model is determined, the cluster scheduler may determine, for each cluster node, multiple applications deployed on the cluster node. It is assumed that the current period is t, and historical performance data of each resource type [X.sub.r(t-k), . . . , X.sub.r(t-1), X.sub.r(t)] may be constructed and used as input data for each application. Performance data X.sub.r(t+1) of the resource in the next period is predicted by using the foregoing obtained data model. Performance data of each resource of each cluster node in the next period may be calculated according to predicted performance data of each resource of each application, and a formula is as follows:)”.
Rational to claim 6 is applied here.
Claim 8, the combination teaches the claim, wherein Du teaches “the computer-implemented method of claim 6, wherein the metrics comprise operational resource consumption statistics ([0058] In the network architecture shown in FIG. 1, the cluster scheduler may predict performance data that is of an application deployed on each cluster node and that is in a preset time period, and the performance data is used to represent resource usage that is of a application deployed on the cluster node and that is in the preset time period. Further, the cluster scheduler may calculate a first standard deviation of the cluster system according to predicted performance data of each cluster node. The first standard deviation is used to represent a resource load balance degree of the cluster system. When the first standard deviation of the cluster system is greater than a preset threshold, the cluster scheduler may further determine an application migration solution according to a resource load balancing rule, so that current resource load of the cluster system is balanced or resource load of the cluster system in the preset time period is balanced after a application migration solution is executed. Still further, the cluster scheduler may further send a application migration solution to the cluster application manager, to trigger the cluster application manager to perform balancing control on the resource load of the cluster system according to a application migration solution.)”.

Claim 15, “the system of claim 12, wherein the environment prediction module is further configured to train a node environment prediction model based on historical data and metrics from each of the plurality of processing nodes” is similar to claim 6 and therefore rejected using the same references and citations.
Claim 16, “the system of claim 15, wherein the metrics comprise operational resource consumption statistics” is similar to claim 8 and therefore rejected using the same references and citations.
Claim 17, “the system of claim 15, wherein the environment prediction module is further configured to use the environment prediction model to predict a status of the of each of the plurality of processing nodes at the deployment time” is similar to claim 7 and therefore rejected using the same references and citations.
Claim 20, the combination teaches the claim, wherein Du teaches “the system of claim 12, wherein the plurality of processing nodes are processing nodes within a Platform as a Service cloud computing system ([0060] It should be noted that the network architecture of the cluster system disclosed in FIG. 1 is not a limitation to the embodiments of the present invention, and the method described in the embodiments of the present invention may further be applied to another scenario related to load balancing, for example, virtual machine scheduling at an infrastructure as a service (Infrastructure as a Service, IaaS) layer and load balancing of a big data cluster.)”.
Rational to claim 6 is applied here.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Udupi in view of Hadar in further view of Hu in further view of Dias de Assuncao (Pub. No. US 2014/0229939).
Claim 9, the combination may not explicitly teach the limitations of the claim.
Dias de Assuncao teaches “the computer-implemented method of claim 1, wherein simulating the image deployment comprises predicting that image deployment would be unsuccessful and changing a configuration of the one or more images to ensure successful deployment ([0046] FIG. 1 shows a virtual machine provisioning system 105 that permits the virtual machines to be requested and instantiated by clients. FIG. 1 also depicts another important component of the cloud provider infrastructure which is the Image Update System 106 provided and used as a component of the present invention. This component 106 is responsible for receiving information 107 from software maintainers about which patch has been released and what the patch is for. This information, along with a forecast 108 of future instance requests and the various algorithms described herein, enables the cloud provider to determine 109 such update management decisions such as when they are better off to patch the image 110 versus allowing the patches to be installed as the final step of provisioning 111. [0052] In a managed cloud environment it is very important that this process is followed to reduce the risk of a faulty image entering the cloud system. Releasing a faulty image cloud causes a number of issues including: [0053] A failure in provisioning due to the image not meeting the requirements of the provisioning code; [0054] A failure in compliance once instantiated; [0055] A failure in one or more management agents, jeopardizing the ability of the provider to uphold the service level; and [0056] A consumer receives a non-functioning instance.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dias de Assuncao with the teachings of Udupi, Hadar, Hu in order to provide a system that teaches updating images based upon failure prediction. The motivation for applying Dias de Assuncao teaching with Udupi, Hadar, Hu teaching is to provide a system that allows for improvement of startup. Udupi, Hadar, Hu, Dias de Assuncao are analogous art directed towards application migration. Together Udupi, Hadar, Hu, Dias de Assuncao teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dias de Assuncao with the teachings of Udupi, Hadar, Hu by known methods and gained expected results. 
Claim 18, “the system of claim 12, wherein the simulation module is further configured to predict that image deployment would be unsuccessful and to change a configuration of the one or more images to ensure successful deployment” is similar to claim 9 and therefore rejected using the same references and citations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199